Citation Nr: 1102159	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-27 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status 
post fracture of the distal right fibula, with postoperative 
scar.

2.  Entitlement to a compensable rating for status post fracture 
of the right first metacarpal, with postoperative scar and 
osteoarthritis.  

3.  Entitlement to a rating in excess of 10  percent for scars of 
the nose, left side of the face and scalp, to include a separate 
compensable rating for painful scar at the forehead hairline.

4.  Entitlement to a rating in excess of 10 percent for status 
post burn scars of the left hand and arm.

5.  Entitlement to a compensable rating for donor site scar of 
the right iliac crest.   

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to November 
1990.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision of the Pittsburgh, Pennsylvania Regional Office 
(RO) of the Department of Veterans Affairs (VA).   

In September 2010, the Veteran testified during a Board hearing 
at the RO before the undersigned Veterans Law Judge; a transcript 
of that hearing is of record.

The issues of entitlement to a rating in excess of 20 percent for 
status post fracture of the distal right fibula, with 
postoperative scar, entitlement to a compensable rating for 
status post fracture of the right first metacarpal, with 
postoperative scar and osteoarthritis and entitlement to a rating 
in excess of 10 percent for scars of the nose, left side of the 
face and scalp are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if any action is required on his part.  


FINDINGS OF FACT

1.  The Veteran's scar at the forehead hairline is shown to be 
painful; it is not shown to be deep, unstable or result in loss 
of motion or other functional impairment.   

2.  The Veteran's scars of the left hand and arm are not shown to 
cover an area of at least 12 inches, to be deep, unstable or 
painful, or to cause any other additional impairment.
3.  The Veteran's donor site scar of the right iliac crest is not 
shown to be deep, unstable, painful or to cause limited motion or 
any other functional impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating, but no higher 
rating, for painful scar of the forehead hairline are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.118, Diagnostic Codes 7801-
7805 (effective both prior to and since October 23, 2008) (2010).

2.  The criteria for a rating in excess of 10 percent for status 
post burn scars of the left hand and arm are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.118, Diagnostic Codes 7801-
7805 (effective both prior to and since October 23, 2008) (2010).
      
3.  The criteria for a compensable rating for donor site scar of 
the right iliac crest are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.118, Diagnostic Codes 7801-7805 (effective both prior 
to and since October 23, 2008) (2010).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its 
duty to notify.  By way of VCAA notice letters sent to the 
Veteran in November 2006 and January 2009, the RO informed the 
Veteran of the information and evidence required to substantiate 
his claims and of his and VA's respective duties for obtaining 
the information and evidence.  He was also informed of the manner 
in which ratings and effective dates are assigned for awards of 
disability benefits.  Although the totality of the required 
notice was not provided until after his claims were initially 
adjudicated, the claims were subsequently re-adjudicated in a 
June 2009 statement of the case, thereby correcting any defect in 
the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  No further corrective action is 
necessary.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA medical records, 
and the report of a March 2007 VA examination.  Also of record 
and considered in connection with the appeal is the transcript of 
the September 2010 Board hearing, along with various written 
statements provided by the Veteran.  The Board notes that no 
further RO action, prior to appellate consideration of the claims 
herein decided, is required.  

II.  Factual Background

Service connection for the above claimed disabilities was 
initially granted in an August 1991 rating decision.  In July 
2006 the instant claims for increase were received by the RO. 

On March 2007 VA examination, the examiner noted that the 
Veteran's service connected disabilities stemmed from a 
helicopter crash during service.  In the crash the Veteran 
fractured his right thumb and ankle and also suffered a number of 
burns, which led to scarring.  He also had a subsequent bone 
graft which resulted in a donor site scar.   

During the examination, the Veteran reported numerous scars.  To 
the left ear, he had some scarring from burns where skin grafts 
were applied.  He stated that those felt like they were pulling 
and would be a little itchy at times.  He also had scarring at 
the hairline of the forehead, which did not cause any difficulty 
unless it was pressed on at the proximal end of the scar, where 
there was a small bump.  The bump slowly developed over the years 
and when pressed, it was painful.  

In pertinent part, he had scarring to the right lower extremity 
from the area of the skin graft.  He would get very dry skin at 
the distal end but otherwise had no symptoms.  There was no pain.  
Scarring to the right hip was minimally discernible from the 
previous bone graft.  There was scarring to the outer edge of the 
left eye from a burn and skin graft scars to the right anterior 
thigh skin graft site and left hip skin graft site.  There were 
no problems with these scars.  

The Veteran also had a burn scar to the posterior left calf, 
which he stated may not have been documented.  Additionally, 
there was a scar at the base of the right thumb, which the 
Veteran reported no problems with.  There were no discernible 
scars to the left hand and arm.  On the base of the left index 
finger, the Veteran had a previous burn.  He denied any problems 
with the left hand other than tightness at times when moving the 
left hand.  

Physical examination, in pertinent part, at the forehead 
hairline, there was a 3 cm scar.  It was the same color as the 
surrounding tissue and at the proximal end, there was a small 
palpable bump, .2 mm in height, tender to palpation.  Otherwise, 
there was no muscle loss, scar tissue adhesions, keloid formation 
or adherence to underlying structures.  There was also no 
swelling or redness.  

There was a minimally discernible scar to what appeared to be the 
previous graft site, 2 cm in length.  It was the same color as 
the surrounding tissue and nontender to palpation, with no 
palpable loss of scar tissue, adhesions,  keloid formation,  
swelling, redness or adherence to underlying structures.  There 
was a skin graft to the right lower lower extremity 7 x 3 cm, 
slightly puckered in appearance.  At the distal end, there was a 
small 1 cm area of dryness with peeling skin.  There was no 
oozing, no bleeding and no exudates.  It was nontender to 
palpation.  There was no palpable scar tissue,  keloid formation,  
muscle loss or herniation or adherence to underlying structures.  
There were skin grafts from the bilateral hips to the right 
anterior thigh, 7 x 3 cm, lighter in color than surrounding 
tissue, flush to the surface and  nontender to palpation.  There 
was no swelling, redness, palpable muscle loss, adhesions, keloid 
formation or adherence to underlying structures.  

The left hip skin graft was 5 x 2cm lighter in color than 
surrounding tissue, flush to the surface and  nontender to 
palpation.  There was no swelling or redness, adherence to 
underlying structures, palpable muscle loss, scar tissue 
adhesions or keloid formation.  To the posterior left calf there 
was a 5 cm area from a previous burn.  The Veteran stated that 
this was from the original accident although it was not 
documented.  The area was 4 cm in diameter, the same color as the 
surrounding tissue, nontender to palpation and flush to the 
surface.  The area was slightly puckered.  There was no swelling 
or redness, palpable loss, scar tissue, adhesions,  keloid 
formation or adherence to underlying structures.

At the base of the left index finger there was a minimally 
discernible scar, 2 cm in diameter that was slightly darker in 
color than the surrounding tissue and flush to the surface.  
There was no swelling or redness, palpable muscle herniation, 
scar tissue, adhesions, adherence to underlying structures or 
keloid formation.  

The pertinent diagnoses were multiple scars, resulting from the 
helicopter accident in service, with residuals as dictated.  
There was no detectable scarring of the left arm.    

A July 2010 VA progress note reflects that the Veteran continued 
to work at the Post Office.  

During the September 2010 Board hearing, the Veteran testified 
that he did not have any sensation in the area of a skin graft 
donor site other than experiencing some numbness in the area.  He 
also testified that  his scars really had not worsened in 
severity.  Additionally, he indicated that the scars on his hands 
would get dry and break open during summer and in really cold 
weather all of his scars would get to that point.  Further, he 
noted that in the area of one of his skin grafts he could not 
feel the skin so he had accidentally cut it open on occasion 
resulting in bleeding.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, 
however, that staged ratings are not warranted here, as the 
degree of impairment due to the Veteran's scars of the left hand 
and arm and scar of the right iliac crest has not varied 
significantly during the appeal period. 

The Board notes that during the pendency of this appeal, VA 
amended the rating criteria for the evaluation of scars, which 
became effective on October 23, 2008. This amendment generally 
applies to applications for benefits received by VA on or after 
October 23, 2008.  A Veteran whom VA rated before such date under 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may 
request review under these clarified criteria, irrespective of 
whether his or her disability has worsened since the last review.  
The effective date of any award, or any increase in disability 
compensation, based on this amendment will not be earlier than 
the effective date of this rule, but will otherwise be assigned 
under the current regulations regarding effective dates.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).   The Board notes in the 
instant case the RO considered the Veteran under the former and 
amended criteria in the June 2009 statement of the case.  Thus, 
the Board will consider both the former and current regulations 
in this case. 

The Veteran's service connected status post burn scars of the 
left hand and arm have been rated as 10 percent disabling under 
Diagnostic Code 7801 for scars that are deep or cause limited 
motion.  Under this Code, a 10 percent rating is warranted for 
scars covering an area or areas exceeding 6 square inches; a 20 
percent rating is warranted for scars covering an area or areas 
exceeding 12 square inches; and higher ratings are available for 
larger areas of scarring.  38 C.F.R. § 4.118 (2008).  Revised 
Diagnostic Code 7801 was amended only slightly, providing for 
ratings for scars that are deep and non-linear and indicating 
that a higher 20 percent rating is available for such scars 
covering an area of "at least" six square inches.  38 C.F.R. 
§ 4.118 (2010).    

The Veteran's service connected donor site scar has been assigned 
a non-compensable rating under Diagnostic Code 7805 for scars, 
other.  Under this Code, scars are to be rated according to the 
limitation of the affected part.  38 C.F.R. 
§ 4.118 (2008).  Revised Diagnostic Code 7805 is similar in 
nature, indicating that scars, other, including non-linear scars 
and other effects of scars, which are not evaluated under Codes 
7800-7804 are to be rated under an appropriate diagnostic code.  
38 C.F.R. § 4.118 (2010).

Other potentially applicable rating codes are Code 7802, for 
scars, other than the head, face or neck, that are not 
superficial and that do not cause limited motion, Code 7803, for 
scars, which are superficial and unstable, and Code 7804, for 
scars, which are superficial and painful on examination. 

Code 7802  provides for a 10 percent evaluation for an area or 
areas of scars of 144 square inches (929 square centimeters) that 
do not cause limitation of motion.  Code 7803 provides a 10 
percent rating for superficial unstable scars.  Note (1) to Code 
7803 provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  Code 
7804 provides a 10 percent rating for superficial scars that are 
painful on examination.  Notes following Codes 7803 and 7804 
indicated that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).  
Revised Diagnostic Code 7802 similarly provides for a maximum 10 
percent rating for superficial and nonlinear scars over an area 
or areas of 144 square inches or greater.  Revised Code 7804 
provides for ratings for superficial scars, which are either 
unstable or painful.  Under this Code, a 10 percent rating is 
warranted for one or two scars that are unstable or painful, a 20 
percent rating is warranted for three or four scars that are 
unstable or painful, and a 30 percent rating is warranted for 
five or more scars that are unstable or painful.   38 C.F.R. § 
4.118 (2010). 

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

IV.  Analysis

At the outset, the Board notes that it is considering only 
whether the Veteran's current service-connected scars warrant 
ratings in excess of those currently assigned, pursuant to the 
instant claim for increase, not whether any additional scars 
should be subject to service connection.  (In this regard, the 
Board notes that the Veteran did not make any assertions at his 
Board hearing that service connection should be granted for any 
additional scarring or that he should receive a separate rating 
for any additional scarring).  Should the Veteran wish to apply 
for service connection for any additional scars (e.g. the scar of 
the left calf), he should file an initial claim for such scars 
with the RO. 

The Board also notes that the disfiguring nature of the Veteran's 
scars of the nose, left side of the face and scalp are addressed 
in the remand below.  However, during the March 2007 VA 
examination, the Veteran was noted to have a 3cm scar at the 
forehead hairline, which was the same color as the surrounding 
tissue.   At the proximal end of this scar there was a small 
palpable bump, .2 mm in height, which was tender to palpation.  
Otherwise, there was no muscle loss, scar tissue adhesions, 
keloid formation, adherence to underlying structures, swelling or 
redness.  Consequently, as the forehead hairline scar was noted 
to be painful on examination, a separate ten percent rating is 
warranted for it.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).  There is no basis for a rating in excess of 10 percent 
as the scar is not shown to be deep, to limit motion or to 
otherwise result in any limitation of function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2008, 2010).    

As noted above, the Veteran's service connected status post burn 
scars of the left hand and arm have been rated as 10 percent 
disabling under Diagnostic Code 7801 for scars that are deep or 
cause limited motion.  In the instant case, during the March 2007 
VA examination, the examiner affirmatively found that there was 
no visible scarring of the left arm.  Additionally, as for the 
left hand, he found only a very minimal scar of the left index 
finger, which was 2 cm in diameter, with no swelling or redness, 
no palpable muscle herniation, scar tissue, adhesions, adherence 
to underlying structures or keloid formation.  Nor are there any 
other findings of record since the date of the Veteran's claim 
for increase (or even one year prior to this date) indicative of 
scarring of the left arm and/or hand that is deep or that results 
in limitation of motion.  Accordingly, a rating in excess of 10 
percent under former Diagnostic Code 7801 is not warranted.  
38 C.F.R. § 4.118 (2008).  Similarly, as the scars in this area 
are not shown to be deep, a higher rating under the revised Code 
7801 is also not warranted.  38 C.F.R. § 4.118 (2010). 
   
The Board has also considered whether the application of any 
other applicable rating code could result in a higher rating.  
However, as the Veteran is not shown to have unstable or painful 
scars in this area or any other additional impairment resulting 
from left hand or arm scars, a rating under these other Codes is 
not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802-7805 
(2008, 2010).    

Regarding the Veteran's service-connected donor site scar of the 
right iliac crest, as noted above, this scar has been rated as 
noncompensable under Diagnostic Code 7805, for scars, other, 
based on limitation of function of the affected part.  
Accordingly, as the record does not contain any objective 
findings of any limitation of function associated with this scar, 
a compensable rating under this Code is not warranted.  Notably, 
the Veteran did report experiencing numbness in the general area 
where the scar is located; however, in the absence of any 
objective finding of such numbness or other associated functional 
impairment, the Veteran's report does not form the basis for the 
assignment of a compensable rating under the initial or revised 
Diagnostic Code 7805.  Additionally, as the scar is not shown to 
encompass an area of at least six square inches, or to be deep, 
unstable or painful, there is no basis for a compensable rating 
under any other applicable diagnostic code.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7804 (2008, 2010).  In specific regard to 
instability, the Board notes that the Veteran has reported that 
the skin in the area of one of his skin grafts had broken up when 
scraped by accident or at times during cold weather.  However, it 
is not known whether the Veteran was referring to his service 
connected donor site scar.  Further, even if he was, in the 
absence of any objective finding of actual scar instability, 
there is no basis for assigning a compensable rating for such 
instability.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008), 
Diagnostic Code 7804 (2010).       

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1) (2010).  The criteria for 
such an award is a finding that the case presents an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards.

The Board has considered whether the Veteran's claims for 
increased ratings for scars should be referred for consideration 
of an extraschedular evaluation, and has concluded that no such 
referral is warranted.  The Veteran's symptoms, to include pain, 
are fully contemplated by the schedular rating criteria.  There 
is nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  See, e.g., Thun 
v. Peake, 22 Vet. App. 111 (2008). 

	
ORDER

A separate 10 percent rating, but no higher, for a tender scar of 
the forehead hairline is granted.

A rating in excess of 10 percent for status post burn scars of 
the left hand and arm is denied.

A compensable rating for donor site scar of the right iliac crest 
is denied.  

REMAND

The Veteran's right ankle/distal fibula was last evaluated by a 
VA examiner in March 2007.  Subsequently, in August 2008, he 
underwent right ankle fusion surgery.  Accordingly, given that 
the Veteran has alleged that the condition of the ankle has 
worsened, to the point where he has "no range of motion" and 
given that he has not received a VA examination since the August 
2008 surgery, the Board finds that a current VA ankle examination 
is necessary prior to the final disposition of the Veteran's 
claim.

The Veteran's status post fracture of the right first metacarpal 
was also last evaluated by a VA examiner in March 2007.  
Accordingly, as the Veteran has alleged worsening of the 
disability since that time, including a significant increase in 
the level of numbness he experiences, the Board finds that a 
current VA right thumb/hand examination is also necessary prior 
to final disposition of this claim.  

The Veteran's service connected scars of the nose, left side of 
the face and scalp have been assigned a 10 percent rating under 
Diagnostic Code 7800, which provides for ratings based on 
disfigurement of the head, face, and neck.  Under this Code, skin 
showing one characteristic of disfigurement results in a 10 
percent rating; skin with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features, or skin showing two or three characteristics of 
disfigurement results in a 30 percent rating.  Higher ratings are 
available for more severe manifestations.   38 C.F.R. § 4.118 
(2008).

It is unclear from the March 2007 VA examination as to whether 
the Veteran's scarring of the face, nose and scalp might meet 
more than one characteristic of disfigurement.  (e.g. whether the 
Veteran has both scarring of 5 or more inches in length and 
scarring amounting to at least a quarter inch in length in 
diameter at its widest part).  Accordingly, the Board finds that 
a current VA skin examination, which includes the taking of 
unretouched photographs of the Veteran's scarring, is warranted.  
The Veteran has indicated that he did not think proper 
measurements were made of these facial scars.

Prior to affording the Veteran the above examinations, the RO 
should obtain any available, outstanding VA treatment records 
and/or private treatment records.  In particular, the RO should 
obtain the records pertaining to the Veteran's August 2008 ankle 
fusion surgery, if available.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to identify 
all sources of treatment or evaluation he has 
received for right ankle disability, right 
thumb disability and scarring of the face, 
nose and scalp, and should secure copies of 
any available records of the treatment or 
evaluation (which are not already of record) 
from all sources appropriately identified.  
In particular, the RO should attempt to 
obtain records of the Veteran's August 2008 
ankle fusion surgery.  The appellant's 
assistance should be requested as needed in 
obtaining these records.  To the extent 
records are sought and not obtained, the 
claims file should contain documentation of 
the attempts made.

2.  The RO should arrange for an appropriate 
VA examination by an appropriate examiner to 
determine the current severity of the 
Veteran's right ankle/fibula and thumb 
disabilities.  The Veteran's claims file 
should be made available for review by the 
examiner in conjunction with the examination.  
Any indicated tests (including range of 
motion studies) should be performed.  The 
examiner should specifically note whether any 
ankylosis of the ankle is present, and if so, 
should specifically note the position/angle 
at which the ankle is ankylosed.  The 
examiner should also note whether the Veteran 
has any neurological impairment associated 
with the right ankle disability, and if so, 
should comment on the nature and extent of 
such impairment.  Additionally, the examiner 
should specifically comment on the extent of 
any functional loss due to pain, weakness, 
fatigue and/or incoordination. 
  
Regarding the right thumb, the examiner 
should specifically measure the range of 
motion of the thumb, noting whether it is at 
all limited.  It should also be noted whether 
the Veteran has any pain on motion.  
Additionally,  the examiner should evaluate 
the Veteran's reported numbness of the thumb.  
The examiner should determine whether any 
neurological impairment is present, and if 
so, should note the extent of such impairment 
and the nerve (or nerves) involved.  The 
examiner should also specifically comment on 
the extent of any functional loss of the 
right thumb due to pain, weakness, fatigue 
and/or incoordination.

3.  The RO should then arrange for VA skin 
examination by an appropriate examiner.  The 
Veteran's claims file should be made 
available for review by the examiner in 
conjunction with the examination and 
unretouched color photographs of the scarring 
of the Veteran's face, nose and scalp should 
be taken.  Any indicated tests should be 
performed.

The examiner should specifically measure the 
length and width of all visible scars of the 
face, nose and scalp.  For each scar, the 
examiner should indicate: 1) whether the 
surface contour is elevated or depressed on 
palpation; 
2) whether the scar is adherent to the 
underlying tissue; 3) whether the skin is 
hypo or hyperpigmented, and if so the 
specific length and width of each area of 
hypo or hyperpigmentation; 4) whether there 
is any underlying tissue missing, and if so, 
the length and width of any such area; 5) 
whether there are any areas where the skin is 
indurated and inflexible, and if so, the 
length and width of any such area; and 6) 
whether any of the scars are unstable and 7) 
whether any of the scars are painful; and 8) 
whether any of the scars result in any other 
limitation of function.          

4.  The RO should then readjudicate the 
claims.  If any remain denied, the RO should 
issue an appropriate supplemental statement 
of the case and provide the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


